Matter of Reed v Delhomme (2016 NY Slip Op 08528)





Matter of Reed v Delhomme


2016 NY Slip Op 08528


Decided on December 21, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 21, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
LEONARD B. AUSTIN
SHERI S. ROMAN
JEFFREY A. COHEN, JJ.


2015-00370

[*1]In the Matter of Heyward D. Reed, et al., petitioners,
vDemeza Delhomme, etc., respondent. Vojtech Bystricky, White Plains, NY, for petitioners.


Kevin T. Conway, Spring Valley, NY, for respondent.

DECISION & ORDER
Proceeding pursuant to Public Officers Law § 36 to remove the respondent, Demeza Delhomme, from the public office of the Mayor of the Village of Spring Valley.
ORDERED that the matter is referred to Judicial Hearing Officer Nicholas Colabella for a hearing to take testimony and report findings thereon to this Court, and the proceeding is held in abeyance in the interim. The Judicial Hearing Officer shall file his report with all convenient speed.
The petitioners, residents of the Village of Spring Valley in Rockland County, commenced this original proceeding pursuant to Public Officers Law § 36 to remove the respondent from the office of Mayor of the Village of Spring Valley. In his verified answer, the respondent denied the allegations of wrongdoing and sought, inter alia, dismissal of the petition.
Public Officers Law § 36 was enacted to enable a village to rid itself of an unfaithful or dishonest public official (see Matter of Becallo v Zambrano, 132 AD3d 1261, 1263; Matter of Greco v Jenkins, 118 AD3d 1248). Removal from office under Public Officers Law § 36 is a drastic remedy reserved for malicious and corrupt acts as compared to minor neglect of duties, administrative oversights, and violations of law (see Matter of Price v Evers, 45 AD3d 1075, 1076; Matter of Hart v Trumansburg Bd. of Trustees, 41 AD3d 1025, 1026).
Here, the allegations of the petition, if true, rise to the level of justifying the extreme remedy of removal from public office pursuant to Public Officers Law § 36. Accordingly, we refer the matter to Judicial Hearing Officer Nicholas Colabella for a hearing and to report on each of the allegations of wrongdoing contained in the petition (see Matter of Greco v Jenkins, 118 AD3d at 1250-1251; Matter of Gumo v Canzoneri, 263 AD2d 456, 457). In the interim, we hold the proceeding in abeyance.
ENG, P.J., AUSTIN, ROMAN and COHEN, JJ., concur.

2015-00370	DECISION & ORDER ON MOTION
In the Matter of Heyward D. Reed, et al., petitioners,
v Demeza Delhomme, etc., respondent.

Motion by the respondent in a proceeding pursuant to Public Officers Law § 36, inter alia, to strike stated portions of the petition on the ground that they are based on confidential communications. By decision and order on motion of this Court dated November 30, 2015, the branch of the motion which is to strike stated portions of the petition was held in abeyance and referred to the panel of Justices hearing the proceeding for determination upon the argument or submission thereof.
Upon the papers filed in support of the motion and the papers filed in opposition thereto, and upon the submission of the proceeding, it is
ORDERED that the branch of the motion which is to strike stated portions of the petition is denied.
ENG, P.J., AUSTIN, ROMAN and COHEN, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court